department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division legend uniform issue list feb -1 ot ep vats taxpayer a taxpayer b tax deferred_annuity b qualified pian c amount d amount e entity f date date date date date dear the following facts and representations have been submitted under penalty of perjury in support of the ruling requested this is in response to a letter dated date and supplemented by letters dated date and date in which your authorized representative requests a waiver of the 60-day rollover requirement contained in sec_402 cx3 a of the internal_revenue_code the code as applicable to a retirement_plan qualified within the meaning of sec_401 of the intemal revenue code code and contained in code sec_403 as applicable to an annuity described in code sec_403 taxpayer a age deferred_annuity retirement account described in code sec_403 as well as a distribution from qualified_plan c representing amount d and amount e respectively were intended to be directly rolled over into an individual_retirement_account ira described in code sec_408 taxpayer a asserts that his failure to accomplish rollovers within the 60-day period prescribed by sec_402a and applicable in his situation pursuant to code sec_403 was due to a mistaken belief that the full amount of federal taxes had already been withheld _ represents that a distribution from tax deferred_annuity b a tax - - taxpayer a and taxpayer b were married on date taxpayer b died and was survived by taxpayer a taxpayer b was __ years of age at the time of her death at the time of her death taxpayer b was a participant in qualified_plan c and the owner of tax qualified annuity b entity f sponsors both tax deferred_annuity b and qualified_plan c on date taxpayer a requested the distribution of all amounts due him from taxpayer b’s account under tax deferred_annuity b and all amounts due him from taxpayer b’s account under qualified_plan c on date after processing taxpayer a’s request entity f confirmed the impending distribution of amounts due taxpayer a and indicated that federal income taxes had been withheld prior to the distribution of amount d and amount e to taxpayer a on or about date entity f sent separate checks for amount d and amount e to taxpayer a on date taxpayer a deposited both checks in a non-tax qualified account non-ira that he had previously established in the name of the estate of taxpayer b in a tax-qualified account ie an taxpayer a did not deposit amount d or amount e ira within days of receipt of either distribution _ in his correspondence dated date taxpayer a asserts that the sole reason he did not roll over either amount d or amount e into an ira was because he believed the federal tax withheld by entity f was the entire amount of tax due based on the above facts and representations you through your authorized representative request that the service waive the 60-day rollover requirement with respect to the distribution of amount d and amount e because the failure to waive such requirement would be a hardship and against equity or good conscience with respect to your ruling_request sec_402 of the code provides generally that except as otherwise provided in sec_402 any amount actually distributed from a_trust described in sec_401 which is exempt from tax under sec_501 of the code shall be taxable to the distributee in the taxable_year of the distribute in which distributed under sec_72 of the code sec_402 of the code provides in general that if any portion of an eligible_rollover_distribution from a qualified_trust is transferred to an eligible_retirement_plan the portion of the distribution so transferred shall not be includible in gross_income in the taxable_year in which paid sec_402 of the code provides rules governing rollovers of amounts from exempt - trusts to eligible retirement plans including iras sec_402 of the code provides that except as provided in subparagraph b paragraph shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed - sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_402 of the code defines eligible_rollover_distribution excepted from the definition of eligible_rollover_distribution is any distribution required under code sec_401 sec_402 of the code defines an eligible_retirement_plan as i an individual_retirement_account described in sec_408 of the code ii an individual_retirement_annuity described in sec_408 of the code other than an endowment_contract iii a qualified_trust iv an annuity plan described in sec_403 of the code v an eligible_deferred_compensation_plan described in sec_457 of the code which is maintained by an eligible_employer described in sec_457 a and vi an annuity_contract described in sec_403 of the code sec_402 of the code provides that if a distribution attributable to an employee is paid to the spouse of the employee after the employee’s death sec_402 of the code will apply to such distribution in the same manner as if the spouse were the employee sec_403 of the code flush language provides in relevant part that any amount distributed out of an annuity_contract described in sec_403 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 of the code relating to annuities sec_403 of the code provides that if any portion of the balance_to_the_credit of an employee in a b annuity_contract is paid to him in an eligible_rollover_distribution within the meaning of sec_402 and the employee transfers any portion of the distribution to an eligible_retirement_plan described in sec_402 then the distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which it was distributed sec_403 of the code provides that rules similar to the rules of paragraphs through and of sec_402 shall apply for purposes of sec_403 a revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the ‘case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted on behalf of taxpayer a indicates that he had no intent to roll over either amount d or amount e at the time he received either distribution at that time he mistakenly believed that sufficient taxes had already been withheld from the distributions no further taxes were due and that there were no further federal tax consequences he chose to accept said tax consequences when he subsequently discovered there were additional tax consequences he reconsidered his decision and decided that he should have rolled over amounts d and e into an ira neither code sec_402 code sec_403 nor revproc_2003_16 authorize the service to extend the 60-day rollover period under such circumstances therefore pursuant to sec_402 and sec_403 of the code the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount d and amount e from tax deferred_annuity b and qualified_plan c respectively no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t sec_3 at sincerely yours frances v sloan employee_plans technical group manager cc enclosures deleted copy of letter_ruling notice of intention to disclose
